The application of the above-named defendant for a review of the sentence of 3 years imposed on December 16,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The Defendant wishes to withdraw his petition for Sentence Review. The petition will be considered no further by the Sentence Review Division.
We wish to thank Tom Anacker of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gray, James Salansky